Citation Nr: 0334381	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-04 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a 
fractured right wrist, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to April 
1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In an April 2002 VA Form 9, the veteran requested a hearing 
before a Veterans Law Judge at the RO; however, the veteran 
subsequently withdrew his hearing request.

After the case was forwarded to the Board, additional 
statements from the veteran were associated with the claims 
folder.  It is not clear from these statements whether the 
veteran is seeking to reopen claims for service connection 
for diabetes mellitus and a skin rash.  If the veteran is 
attempting to reopen one or both of these claims, he should 
so inform the RO, which should respond appropriately to any 
clarification provided by the veteran.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the 
veteran's claim.  The Act and the implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claims.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claims.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

In an attempt to comply with the notification requirements of 
the VCAA, the RO sent the veteran letters in April 2002.  In 
this letter, the veteran was informed that if the evidence 
and information requested in the letter were not received 
within two months, the RO would decide the claim based on the 
evidence of record and the records of any VA examinations and 
opinions obtained by the RO.  Although the time limit for the 
submission of additional evidence and information was 
consistent with a VA regulation then in effect, the United 
States Court of Appeals for the Federal Circuit has 
invalidated the VA regulation to the extent that it 
authorized VA to deny a claim before the expiration of the 
one-year period for response provided by 38 U.S.C.A. 
§ 5103(b).  See Paralyzed Veterans of America, et al. v. 
Secretary of Veterans Affairs, Nos. 02-7007, -7008, -7009, -
7010, (Fed Cir., Sep. 22, 2003).  

The Board also notes that a private medical statement dated 
in May 2002 and the report of a VA examination dated later in 
May 2002, provide conflicting information concerning the 
functional impairment from the veteran's right wrist 
disability.  The private physician reported that there is 
complete fusion of the veteran's right wrist with the hand 
fixed in full pronation, while the VA examiner stated that 
the veteran's forearm is locked in 30 degrees of pronation.  

The Board further notes that a VA neurological examiner 
stated in June 2002 that there was no neurological 
abnormality due to the service-connected fracture, but the 
examiner did not have the benefit of reviewing the results of 
a November 2002 nerve conduction velocity report indicating 
that evidence of mild entrapment of the median nerves, right 
worse than the left, was found. 

Finally, the Board notes that after this case was forwarded 
to the Board in May 2003, the veteran submitted additional 
evidence relative to his increased rating claim.  He has not 
waived his right to have this evidence considered by the RO.

In light of these circumstances, the Board has concluded that 
further RO actions are required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a).  The veteran should be 
informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
he should inform the RO if he desires to 
waive the one-year period for response.

2.  The RO should attempt to obtain all 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the veteran, the 
RO should so inform the veteran and his 
representative and request them to 
provide the outstanding evidence.

3.  Then, the RO should arrange for the 
veteran to be afforded a VA orthopedic 
examination by a physician who has not 
previously evaluated him to determine the 
current degree of severity of all 
orthopedic residuals of the right wrist 
fracture.  Any indicated studies should 
be performed, and the claims folder must 
be made available to and reviewed by the 
examiner.  The examiner should address 
all of the pertinent disability factors 
identified in 38 C.F.R. §§ 4.40, 4.45.  
In addition, he or she should 
specifically address whether the hand is 
fixed in supination or hyperpronation, in 
full pronation, or near the middle of the 
arc (moderate pronation).  If the wrist 
is ankylosed, the examiner should 
indicate the position of ankylosis.  The 
examiner should also provide an opinion 
concerning the impact of the disability 
on the veteran's ability to work.  The 
rationale for all opinions expressed 
should also be provided.

4.  The RO should also arrange for the 
veteran to be afforded a VA neurologic 
examination by a physician with 
appropriate expertise.  Any indicated 
studies should be performed, and the 
claims folder must be made available to 
and reviewed by the examiner.  The 
examiner should identify any neurological 
impairment due to the service-connected 
disability and should distinguish any non 
service-connected impairment from the 
service-connected impairment.  The 
examiner should also provide an opinion 
concerning the impact of the service-
connected impairment on the veteran's 
ability to work.  The rationale for all 
opinions expressed should also be 
provided.

5.  Then, the RO should undertake any 
other indicated development and 
readjudicate the veteran's claim based on 
all evidence received since its most 
recent decision on this claim.  The RO 
should also consider all relevant 
diagnostic codes, to include those 
relevant to the wrist.

6.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case to the 
veteran and his representative afford 
them the requisite opportunity for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.   

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski , 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



